 


109 HR 940 RH: Recreational Marine Employment Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 97 
109th CONGRESS 1st Session 
H. R. 940 
[Report No. 109–161] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 17, 2005 
Mr. Keller (for himself, Mr. Ehlers, Mr. Hoekstra, Mr. Weldon of Florida, Mr. Shaw, Ms. Ros-Lehtinen, Mr. Foley, Ms. Harris, Mr. Dicks, Mr. Jones of North Carolina, Mr. Duncan, Mr. Renzi, Mr. Brown of South Carolina, Mrs. Miller of Michigan, Mr. Taylor of Mississippi, and Mr. Upton) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 

June 30, 2005
Additional sponsors: Mr. Feeney, Mr. Mack, Mr. Knollenberg, Mr. Kline, Mr. Boustany, Mr. Putnam, Mr. Rogers of Kentucky, Mr. Bilirakis, Mr. Davis of Florida, and Mr. Wamp 

 
June 30, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To amend the Longshore and Harbor Workers’ Compensation Act to clarify the exemption for recreational vessel support employees, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Recreational Marine Employment Act of 2005. 
2.Clarification of recreational vessel worker exemptionThe Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 901 et seq.) is amended as follows: 
(1)Section 2 (33 U.S.C. 902) is amended— 
(A)in paragraph (3)— 
(i)so that subparagraph (C) reads as follows: 
 
(C)individuals employed by or at, or engaged in the construction or maintenance of, a recreational marine facility or structure;; 
(ii)so that subparagraph (F) reads as follows: 
 
(F)individuals employed principally to build, repair, test, maintain, accommodate, buy, sell, store, restore, transport by land, or dismantle a recreational vessel;; and 
(iii)by striking the unenumerated text following subparagraph (H) and inserting the following: 
if the employer of an individual described in subparagraphs (A) through (F) is in compliance with a State workers’ compensation law.; and 
(B)by redesignating paragraph (22) as paragraph (24) and inserting after paragraph (21) the following new paragraphs: 
 
(22)The term recreational marine facility or structure means a place used principally to build, repair, test, maintain, accommodate, buy, sell, store, restore, or dismantle recreational vessels. 
(23)The term recreational vessel means a vessel manufactured principally for pleasure use.. 
(2)Section 5(b) (33 U.S.C. 905(b)) is amended by striking a person covered under this Act and inserting a person in maritime employment who does not qualify as a seaman under section 20 of the Act of March 4, 1915 (46 App. U.S.C. 688; Chap. 153; 38 Stat. 1185) (as such section was amended by section 33 of the Merchant Marine Act, 1920 (Chap. 250, 41 Stat. 1007; commonly known as the Jones Act)). 
 
 
1.Short title This Act may be cited as the Recreational Marine Employment Act of 2005. 
2.Clarification of recreational vessel worker exemptionThe Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 901 et seq.) is amended as follows: 
(1)Section 2 (33 U.S.C. 902) is amended— 
(A)in paragraph (3)— 
(i)so that subparagraph (C) reads as follows: 
 
(C)individuals employed by or at, or engaged in the construction or maintenance of, a recreational marine facility or structure; and 
(ii)so that subparagraph (F) reads as follows: 
 
(F)individuals employed primarily to build, repair, test, maintain, accommodate, buy, sell, store, restore, transport by land, or dismantle a recreational vessel;; and 
(B)by redesignating paragraph (22) as paragraph (24) and inserting after paragraph (21) the following new paragraphs: 
 
(22)The term recreational marine facility or structure means a place used primarily to build, repair, test, maintain, accommodate, buy, sell, store, restore, or dismantle recreational vessels.  
(23)The term recreational vessel means a vessel manufactured primarily for pleasure use.. 
 
 
June 30, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
